DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuomaala (U.S. Patent No. 4.524.664).
Regarding claim 16, Tuomaala teaches a cutting tooth (1) configured to be mounted on a rotating apparatus (2), the cutting tooth comprising a body having a mounting surface (M1) configured to engage the rotating apparatus (2)(Figures 7 and 5; See annotated Figure 5 below), first and second bosses (B1, B2) extending from the mounting surface and spaced apart from one another in a width direction such that a portion of the rotating apparatus can be positioned between the first and second bosses when the mounting surface engages the rotating apparatus (Figures 7 and 5; See annotated Figure 4 below), and an aperture configured to receive a fastener (4’) for removably securing the cutting tooth to the rotating apparatus (Col. 2, Lines 13-14; Examiner notes as the fastener extends through body, an aperture must be present for the fastener to occupy the space); and a cutting tip (3) coupled to the body at a forward facing front side of the body (Figure 5), wherein the first and second bosses are spaced from the aperture toward the forward facing front side body (Figures 7 and 5).

    PNG
    media_image1.png
    226
    271
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    356
    564
    media_image2.png
    Greyscale

Regarding claim 22, Tuomaala teaches a cutting tooth (1) configured to be mounted on a rotating apparatus (2), the cutting tooth comprising: a body having a mounting surface (M1) configured to engage the rotating apparatus (Figures 7 and 5; See annotated Figure 5 above) first and second bosses (B1, B2) extending from the mounting surface and spaced apart from one another in a width direction such that a portion of the rotating apparatus can be positioned between the first and second bosses when the mounting surface engages the rotating apparatus Figures 7 and 5; See annotated Figure 4 above), and an aperture configured to receive a fastener (4) for removably securing the cutting tooth to the rotating apparatus (Col. 2, Lines 13-14; Examiner notes as the fastener extends through body, an aperture must be present for the fastener to occupy the space); and a cutting tip (3) coupled to the body and configured to cut in a tangential forward direction when mounted on the rotating apparatus, wherein the aperture is formed to extend through the body in a direction substantially perpendicular to the tangential forward direction (Figures 7 and 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tuomaala (U.S. Patent No. 4.524.664) in view of Trumble (U.S. Patent Pub. No. 2015/0239052).
Regarding claim 17, Tuomaala teaches all of the elements of the current invention except; wherein the cutting tip is a polycrystalline diamond cutting (PDC) insert.
Trumble teaches it is known in the art of blade tips, to incorporate a cutting tip (108) with a polycrystalline diamond coating (Figure 1 and Paragraph 0032).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Tuomaala to incorporate the teachings of Trumble to provide the cutting tip as with polycrystalline diamond. In doing so, it allows for the cutter to be more wear resistant (Paragraph 0032).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tuomaala (U.S. Patent No. 4.524.664) in view of Butler (U.S. Patent No. 6,536,322).
Regarding claim 18, Tuomaala does not provide wherein each of the first and second bosses includes an inner surface and a transition surface intersecting one another at an angle ranging from 90 degrees to 160 degrees.
Butler teaches it is known in the art of cutting bodies and cutting tips to incorporate first and second bosses (202) including an inner surface (S1) and a transition surface (S2) intersecting one another at an angle ranging from 90 degrees to 160 degrees (Examiner notes the first and second bosses to be mirrored on the front side of cutting body 218, and Figure 2A below represents an annotation of the mirrored surfaces for better viewability) .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Tuomaala to incorporate the teachings of Butler to provide a cutting body with first and second bosses having an inner surface and transition surface at an angle of 90 degrees. In doing so, it allows for proper alignment and orientation of the cutting body when mounted to the rotary wheel.

    PNG
    media_image3.png
    716
    620
    media_image3.png
    Greyscale

Regarding claim 20, the modified device of Tuomaala in view of Butler provides wherein the inner surfaces (S1) of the first and second bosses are generally parallel to one another and generally perpendicular to the mounting surface (M1) (Butler see annotated Figure 2a above and Tuomaala Figure 5).

Allowable Subject Matter
Claims 1-15 and 21 are allowed.
The following is an examiner' s statement of reasons for allowance. The prior art fails to anticipate or make obvious the rotating cutting assembly of claim 1 including 
“a wheel configured to rotate about a center thereof, the wheel having an outer periphery spaced from the center along a radial direction; a tooth base coupled to the outer periphery of the wheel, the tooth base including a narrowed stem, which is narrowed in a width direction perpendicular to the radial direction, and an aperture spaced from the narrowed stem” ;and
 “the rotating cutting assembly of claim 12 including “a tooth base coupled to an outer periphery of the wheel, the tooth base including a narrowed portion having an upper surface, spaced-apart side walls extending from the upper surface, and an aperture spaced from the narrowed portion; a cutting tooth removably secured to the tooth base, the cutting tooth having a mounting surface configured to engage the upper surface of the tooth base, and first and second bosses extending from the mounting surface and spaced apart from one another such that respective inner surfaces of the first and second bosses engage the respective side walls of the narrowed portion when the mounting surface engages the upper surface, the cutting tooth further including an aperture aligned with the aperture in the tooth base; and a fastener received in the aperture of the cutting tooth and the aperture of the tooth base in a direction toward the center of the wheel”.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered.
-Applicant’s arguments with respect to claims 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
-Applicant’s arguments with respect to claim 21 have been considered but are moot as the claim has been indicated allowable above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  05/31/2022Examiner, Art Unit 3724                                                                                                                                                                                                        
/KENNETH E PETERSON/Primary Examiner, Art Unit 3724